Citation Nr: 1642178	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-29 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.  

3.  Entitlement to service connection for multijoint arthritis.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a head and neck vertebrae disability.  

6.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss. 

7.  Entitlement to a rating greater than 10 percent for bilateral tinnitus.

8.  Entitlement to a rating in excess of 30 percent for status post laceration and injury to right wrist with injury to muscle groups VII, VIII, IX, right ulnar nerve neuropathy, status post ununited ulnar and radial styloid fractures, degenerative arthritis at the first through third metacarpal joints, and scars.

9.  Entitlement to a total disability rating for compensation based on individual Unemployability (TDIU).  

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967, June 1972 to August 1972, and March 1982 to June 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from  rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

Given the overlapping psychiatric symptomatology involved in the instant case, and the fact that all psychiatric disabilities are rated under the same criteria codified at 38 C.F.R. § 4.130 (2015), the appeal with respect to psychiatric pathology claimed to have been the result of service has been consolidated as listed on the Title Page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, to better reflect the Veteran's true assertions with respect to the claim for service for a head and neck vertebrae disability, which he asserts is the result of an in-service assault rather than as  "secondary" to hypertension "stress" or a psychiatric disability to include PTSD, the appeal with respect to this matter has been recharacterized as listed on the Title Page from the manner in which this issue was characterized by the RO.  See September 15, 2015, Hearing Transcript, Page 13.  

In September 2015, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).   

The matters of whether the claim for service connection for an acquired psychiatric disability to include PTSD may be reopened and granted are adjudicated in the decision below.  The remaining claims on appeal addressed in the REMAND portion of the decision below require additional processing and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for depression, anxiety, and PTSD was denied by an August 2004 rating decision; the Veteran was notified of this denial and of his appellate rights in an October 2004 letter; he did not perfect a timely appeal with respect to the matter of entitlement to service connection for an acquired psychiatric disability  to include PTSD; and no pertinent exception to finality applies.

2.  Evidence associated with the record since the August 2004 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for  an acquired psychiatric disability to include PTSD.  

3.  A psychiatrist has diagnosed the Veteran with PTSD due to stressors sustained in service and it is at least as likely as not that the Veteran has PTSD due to service stressors that involved fear of hostile military activity.  



CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service connection for depression, anxiety, and PTSD is final.  38 U.S.C.A. § 7105 (c) (West 2002) [West 2014]; 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2015].

2.  New and material evidence has been received to reopen the previous denial of entitlement to a service connection for a psychiatric disability to include PTSD.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014) 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the entirely favorable resolution of the matters adjudicated herein, no discussion is necessary with respect to whether VA has complied with all statutory and regulatory notice and duty to assist provisions with respect to these matters.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter (equipoise), the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) DSM-IV.  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f)(3); 75 Fed. Reg. 39843-39852 (July 13, 2010).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a) (2015).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b).  Thus, under 38 C.F.R. § 3.156 (b), "A must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156 (b) has the same meaning as "new and material evidence" as defined in
38 C.F.R. § 3.156 (a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Where there is an intervening change in law or regulation that creates a new basis of entitlement to the benefit, the claim may be reviewed on a de novo basis.  Spencer v. Brown, 4 Vet. App. 283 (1993).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513  (1992).

Summarizing the pertinent facts and procedural history with the above criteria in mind, the Veteran's initial claim for service connection filed in January 1987 included a claim for service connection for a psychiatric disability.  This claim was denied by a September 1987 rating decision on the basis of a finding that the Veteran's psychiatric disability was a personality disorder for which service connection is preluded by law.  See 38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  

The evidence of record at the time of the September 1987 rating decision included the Service Treatment Reports (STRs), which did not reveal any evidence of a psychiatric disability.  Also of record at the time of the September 1987 rating decision was an official service department personnel record [minus any name associated the document] listing the award of the Vietnam Cross of Gallantry and the Combat Action Ribbon (a Marine Corps, rather than Navy Award) coincident with duty on the USS Ticonderoga.  The Veteran's DD Form 214 pertaining to the Veteran's duty from March 1965 to March 1967, while listing awards documenting Vietnam service, does not reflect the receipt of either award, but the DD Form 214 from the Veteran's service from March 1982 to June 1984 does reflect these awards.  The Veteran's presence on the USS Ticonderoga is documented by STRs dated from in April 1965 to July 1965.  Also of record in September 1987 was a e December 1986 private mental health evaluation report reflecting diagnoses of alcohol dependence and cyclothymic disorder, and an April 1987 VA psychiatric examination that resulted in diagnoses of alcohol dependence in remission and atypical personality disorder with narcissistic, histrionic and passive aggressive features.  

The Veteran was notified of the September 1987 rating decision later in that month and did not file a timely notice of disagreement.  No additional evidence was received within the one year appeal period following the September 1987 rating decision; and no additional service department records have since been associated with the claims file warranting reconsideration of the claim for service connection for a psychiatric disability.  Therefore, the September 1987 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C. 4005(c) (1982); 38 U.S.C.A. 7105(c) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); 3.104, 20.302, 20.1103 [2015].  

Thereafter, (and following a March 2004 rating decision that also denied service connection for such disabilities) an August 2004 rating decision denied service connection for depression, anxiety, and PTSD.  The Veteran was notified of this denial and of his appellate rights in an October 2004 letter.  While the Veteran submitted a notice of disagreement with respect to the August 2004 rating decision in June 2005, following the issuance of a February 2006 statement of the case (SOC), the Veteran did not perfect a timely appeal to the Board.  [In this regard, while a VA Form 9 "Appeal to Board of Veterans' Appeals" with respect to the denial of service connection for a psychiatric disability was received in May 2006, such was not timely as it was received more than one year after the notice of the August 2004 rating decision and more than 60 days one year after the issuance of the February 2006 SOC.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302]  Therefore, the August 2004 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2015]. 

The evidence of record at the time of the August 2004 rating decision, in addition to that of record at the time of the September 1987 rating decision, included the submission of stressor statements from the Veteran in February 2004 of being assaulted by fellow shipmates, witnessing the death of fellow ship members, and having been involved in air missions over Vietnam.  He also described more generalized stressors, to include stating that "[m]y life was on the line everyday we were on Yankee[] station," which the Veteran described as a "Combat Station."  The record at the time of the August 2004 rating decision also included May and August 2003 VA outpatient treatment report reflecting diagnoses of PTSD and dysthymia/neurotic depression.  

In February 2004, the Veteran submitted an internet reference-with the Veteran indicating he had witnessed such incident-indicating that on December 5, 1965, an airplane carrying a thermonuclear weapon rolled off the deck of the USS Ticonderoga into the ocean.  Also of record was a report from a February 2004 VA fee basis examination by a psychiatrist that resulted in a diagnosis of PTSD based on stressors associated with the Veteran's service aboard the USS Ticonderoga.  The stressors reported at this examination included witnessing an aircraft containing nuclear weapons fall overboard with both pilots inside, with the Veteran relating that he witnessed "one of the pilot's hands flaying back and forth in the cockpit prior to his death," which was an incident he will "never forget."  He also reported as stressors being involved in hundreds of supply flight operations from the ship to enemy territory and back.  

Official military records received in April 2004 noted that the Veteran was disciplined for displaying an intent to deceive in connection with signing an official document and having in his possession a false military identification card.  
Entered into the record in February 2005 was a list of unit awards for the USS Ticonderoga to include the receipt of the "RG" and "VS" unit awards for 1965, documenting service off the shores of Vietnam.  Additional evidence entered in to the record included a photocopy of the official service department personnel record previously submitted reflecting the award of the Vietnam cross of Gallantry and the Combat Action Ribbon coincident with duty on the USS Ticonderoga, but this time with a "Post-It" affixed to it by an employee of the RO noting "document appears to have been altered."  

The August 2004 rating decision denied the Veteran's claim for service connection for PTSD based on the finding-after referencing the in-service discipline for intending to deceive and the fact that the typing font used to designated the receipt of the Combat Action Ribbon on the official service department record purporting to document receipt of this award was different from the rest of the document-that there was insufficient documentation to support the Veteran's assertion that a stressor occurred.  The claim for service connection for depression and anxiety was denied on the basis of the silent STRs and the lack of any medical evidence to link such psychiatric disability to service.  The February 2006 SOC was limited to a denial of service connection for PTSD on the basis that adequate supporting evidence of the Veteran's stressor had not been received.  Such adjudication represents the most recent final denial of a claim for service connection for a psychiatric disability to include PTSD on any basis. 

Following receipt of the Veteran's claim to reopen, the June 2012 rating decision which gave rise to the current appeal to the Board with respect to the matter of entitlement to service connection for PTSD found that new and material evidence had not been received to reopen this claim.  Following the submission of the notice of disagreement with respect to this claim, the June 2014 SOC reopened the claim for service connection for PTSD based on a change in law; namely, the liberalizing amendments codified at 38 C.F.R. § 3.304(f)(3) for claims for service connection for PTSD based on the fear of hostile military or terrorist activity.  [Subsequent to the most recent final decision, amendments were also made to claims for service connection for PTSD based on personal assault, codified at §3.304(f)(5).  Such will be not be addressed herein as there is a sufficient basis to reopen and grant the Veteran's claim irrespective of consideration of his asserted in-service personal assaults.] 

Notwithstanding the determination made in this regard by the RO in the June 2014 SOC, the question of whether new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder to include PTSD must be addressed in the first instance by the Board.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In short, in view of the liberalizing amendments pertaining to claims for service connection based on claims for service connection for PTSD based on fear of hostile military activity codified at 38 C.F.R. § 3.304(f)(3)-in particular the fact that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if other conditions are met-and the fact that the credibility of the Veteran's testimony must be presumed for the purposes of reopening-the Board finds a sufficient basis to reopen the claim for service connection for a psychiatric disability to include PTSD such that the claim must be reviewed on a de novo basis.  Spencer, Shade, Justus, supra.   

Turning to a determination as to whether the claim for service connection for a psychiatric disorder to include PTSD may be granted based on a de novo review of the evidence, the Board recognizes that the in-service and post service record leads to serious concerns about the Veteran's credibility to the point that there is a question as to whether there is an official service department records of record that legitimately reflects the award to the Veteran of a medal indicative of participation in or exposure to combat.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) (standing for the proposition that Board's duties as a factfinder included determining the credibility of the testimony and other lay evidence.)  

However, aside from any credibility issues pertaining to the Veteran and the evidence of record, the following is not in dispute, or is at least reasonably plausible, based on review of the record independent of the Veteran's statement:  First, the Veteran's presence on the USS Ticonderoga from at least April 1965 to July 1965 is definitively documented by the STRs.  Second, his awards and decoration that are not in dispute document Vietnam service.  Third, the evidence of record documents that the USS Ticonderoga served off the shores of Vietnam in 1965.  In this regard, an additional internet reference viewed by the undersigned discussing the history of the USS Ticonderoga-which provides some corroboration of the nature of the Veteran's stressors to the extend it indicates this vessel was an aircraft carrier-located at "militaryhistory.about.com" describes the pertinent portion of this ship's history as follows: 

USS Ticonderoga (CV-14) - Vietnam War:

Over the next four years, Ticonderoga continued to make routine deployments to the Far East.  In August 1964, the carrier provided air support for USS Maddox and USS Turner Joy during the Gulf of Tonkin Incident. On August 5, Ticonderoga and USS Constellation (CV-64) launched attacks against targets in North Vietnam as a reprisal for the incident.  For this effort, the carrier received the Naval Unit Commendation.  Following an overhaul in early 1965, the carrier steamed for Southeast Asia as American forces became involved in the Vietnam War.  Assuming a position at Dixie Station on November 5, Ticonderoga's aircraft provided direct support for troops on the ground in South Vietnam. Remaining deployed until April 1966, the carrier also operated from Yankee Station further north.

Between 1966 and mid-1969, Ticonderoga moved through a cycle of combat operations off Vietnam and training on the West Coast.

The above evidence would tend to demonstrate that a person such as the Veteran who served on the USS Ticonderoga during the time he did may have reasonably encountered stressors associated with fear of hostile active by the North Vietnamese Army or agents in support thereof.  The Board further notes that with respect to being in fear of hostile military activity, corroboration of every detail of such a claimed stressor, including personal participation, is not required as independent evidence that the incident occurred is sufficient.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997).  The fact that a Veteran was stationed at a locale where some of the asserted events occurred would strongly suggest that he was, in fact, exposed to those events.  Pentecost, supra.  In this regard, and while the entirety of the alleged personal experience associated with this event alleged by the Veteran is not corroborated, there is documentation of an incident aboard the USS Ticonderoga in which an aircraft loaded with a nuclear bomb fell off the ship, suggesting that he may have had some exposure to such a traumatic event.  Id.  

In short, given the nature of the missions of the USS Ticonderoga during the Vietnam War as set forth above, and the assessment by a psychiatrist in February 2004 of PTSD based on stressors associated with the Veteran's service aboard this vessel, the undersigned finds that it is at least as likely as not that the Veteran suffers from PTSD as a result of fear of hostile military activity coincident with his duty on the USS Ticonderoga.  38 C.F.R. § 3.304(f)(3); Pentecost, supra.  Thus, the Board finds that the evidence is in relative equipoise and concludes that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
 
ORDER

Service connection for PTSD is granted.  

REMAND

With respect to the remaining claims on appeal, additional pertinent evidence has been received subsequent to the June 2014 SOC that has not been addressed in a supplemental SOC (SSOC).  As this evidence was not received from the Veteran or his representative, it is not subject to waiver of initial AOJ review pursuant to the "Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012," Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed-as in the instant case-on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  As such, this evidence-which includes multiple VA examinations conducted in October 2015 addressing the service connected right wrist disability; an October 2015 VA examination addressing the service connected bilateral hearing loss and tinnitus, and VA outpatient treatment records (as contained in the Virtual VA file) dated through September 8, 2015-is not subject to automatic waiver, and an SSOC is required.  See 38 C.F.R. §§ 19.31, 19.37 (2015). 

Accordingly, the case is REMANDED for the following action:

The AOJ is to readjudicate the claims for service connection for multijoint arthritis, hypertension, and a head and neck vertebrae disability; the claims for increased ratings for bilateral hearing loss, bilateral tinnitus, and the service connected right wrist disability; and the claim for TDIU with consideration of all the evidence received since the June 2014 SOC.  Any indicated additional development found to be necessary with respect to these claims should be accomplished.  To the extent the readjudication of any remanded claim does not result in a completely favorable resolution of such claim, the Veteran should be provide with an SSOC that reflects consideration of the evidence received since the June 2014 SOC.  After the Veteran is afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


